Mr. Justice Walkek delivered the opinion of the Court. It appears from the evidence in this case, that the trustee left the State, and gave this trust no attention after 1859. The money had been due almost a year before he left. When his residence was ascertained, and he was requested, by letter, to proceed and sell the property, he failed to take any steps, or even to reply to the letter, for months, and then only says that he had sent the notice of sale to a friend, or to his attorney, to be delivered to the attorney of complainant. If this notice was ever sent, it was not delivered. This would seem to be gross neglect of duty on the part of a trustee; it almost amounts to a denial of justice. And when it is remembered, that both Nose and Lili had advised complainant to have the property sold, we are at a loss to account for such action, unless it is mere inattention, almost amounting to a disqualification. If we were to judge how he would act in the future, by his past conduct, we may conclude that a sale would not be had in a reasonable time. The mere absence of a trustee from the State might be attended with inconvenience, but would not, of itself, constitute sufficient grounds for his removal. He might still devote proper time and attention to the trust fund, to carry it out in good faith. But when, in addition to his absence from the State, he gives no attention to his duties as trastee, a court is fully warranted in removing him, and appointing a suitable person to carry the trust into effect. The better practice, however, would be, to file a bill for a foreclosure, and on a decree require the master, or a special commissioner, to make the sale and execute the trust. The evidence of neglect in this case fully warranted the court below in decreeing his removal. The decree must therefore he affirmed. Decree affirmed.